WASHINGTON. Circuit Justice,
informed the counsel for the plaintiff in error, that he must confine himself to the question, whether any judgment could be rendered on the verdict; if he should think it worth while to say anything after hearing the observations which would be made by the court.
Upon a special verdict, the court was only to decide the law upon the facts stated. The jury, in such a case, by their general conclusion, express their doubts arising upon all the facts which they state. If instead of making a general conclusion, the jury express a doubt only as to particular points of law, tlie court has nothing to do but to decide the law upon those points; and the judgment will be rendered for that party in whose fa-vour the jury find, in case the law be with him. Now in this case, the jury declare that the point they doubt is, whether Spence, by settlement of an account, had a power to vest the property or right of Roderigues in the vessel in Peterson; and though in propounding the point of law to be decided by the court, they seem to place it upon the powers of Spence, under the letters of attorney and contract, to retransfer; yet it is obvious, from the whole finding taken together, that the point they meant to submit, referred to the power to transfer by a settlement of accounts.
Now this is a question which it is impossible for the epurt to answer. The mere settlement of an account does not in itself constitute an agreement, or amount to a contract; though it may be evidence of a contract If the value of Roderigues’ interest in this vessel was debited in that account to Peterson, this might have been evidence to authorize the jury to find the fact of a sale or transfer of the vessel; but It is not a transfer, and therefore the court, who cannot decide except upon facts found, cannot say that there was a transfer in this case. If the jury had, from the evidence, found that fact, then the questions of law might arise which have been debated. This objection to the verdict appearing on the face of it, a venire do novo ought to be awarded.